United States Court of Appeals
                                                                    Fifth Circuit
                                                                 F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                        June 4, 2004

                                                             Charles R. Fulbruge III
                                                                     Clerk
                               No. 03-51107
                             Summary Calendar



     SHERMAN D. WILSON,

                                              Plaintiff-Appellant,

           versus


     CORRECTIONAL OFFICER III A. TAYLOR,
     Travis Unit,

                                              Defendant-Appellee.




           Appeal from the United States District Court
                 for the Western District of Texas
                      USDC No. A-02-CV-790-JN



Before GARWOOD, DEMOSS and CLEMENT, Circuit Judges.

PER CURIAM:*

     Sherman D. Wilson, a former Texas prisoner, appeals the

district   court’s   order   granting   the   defendant   Officer    Adrian

Taylor’s motion for summary judgment, based on the qualified-

immunity doctrine, in this 42 U.S.C. § 1983 civil rights action.

     In his pro se complaint, Wilson alleged that on November 9,



     *
      Pursuant to 5TH CIR. R. 47.5 the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
2002, Officer Taylor, who apparently is more than seven feet tall

and weighs more than 300 pounds, violated his Eighth Amendment

rights by “body slamming” him to a concrete floor and punching him

in the face.    This use of force followed a dispute between Wilson

and Taylor concerning an overflowing toilet in Wilson’s cellblock.

The parties disputed whether Wilson threatened Taylor prior to the

use of force, or whether Taylor had threatened Wilson.

     The district court did not err in granting summary judgment to

defendant Taylor on this claim on the basis of qualified immunity

because Wilson failed to submit summary judgment evidence showing

that he had suffered a more than de minimus physical injury as a

result   of   the    November   9,   2002   incident   (or   that   Taylor’s

employment of force was such as to be “repugnant to the conscience

of mankind”).       See Gomez v. Chandler, 163 F.3d 921, 924 (5th Cir.

1999); Siglar v. Hightower, 112 F.3d 191, 193 (5th Cir. 1997).

Therefore, the summary judgment evidence before the district court

does not suffice to establish the violation of a constitutional

right and Taylor is entitled to qualified immunity.                 Price v.

Roark, 256 F.3d 364, 369 (5th Cir. 2001).

     The judgment of the district court is

                                 AFFIRMED.




                                      2